 



Exhibit 10.12
AMENDMENT ONE TO THE RESTRICTED STOCK GRANT AGREEMENT
PURSUANT TO VALOR COMMUNICATIONS GROUP, INC.
2005 LONG-TERM EQUITY INCENTIVE PLAN
     This Amendment One to the Restricted Stock Grant Agreement (“Amendment
One”) is entered into as of February 9, 2006 between Valor Communications Group,
Inc., a Delaware corporation (the “Company”), and Cindy Nash (the
“Participant”), residing at 5308 Carnaby Street, #225, Irving, TX 75038.
Recitals
     WHEREAS, the Company and the Participant entered into a Restricted Stock
Grant Agreement dated February 14, 2005; and,
     WHEREAS, on December 8, 2005, the Company, Alltel Corporation and Alltel
Holding Corp. entered into an Agreement and Plan of Merger (“Transaction”); and,
     WHEREAS, the Company and the Participant desire to amend certain provisions
of the Restricted Stock Grant Agreement in anticipation of the closing of the
Transaction.
     NOW, THEREFORE, for and in consideration of the premises hereof and the
mutual covenants contained herein, the Company and the Participant hereby
covenant and agree to amend the Restricted Stock Grant Agreement as follows:
     1. Amend section 3(a) to delete “January 1, 2007,” and replace it with
“upon the earlier of the close of the Transaction or January 1, 2007”.
     2. Amend section 3(b)(ii)(y) to delete “first,” and replace it with
“second”.
     3. Amend section 4 to delete “with respect to the Shares only to the extent
such Shares have vested as of the date on which such dividend is to be paid,”
and replace it with “on the Shares regardless of whether they have vested on the
date on which such dividend is to be paid.”
     4. All other terms and conditions of the Restricted Stock Grant Agreement
shall remain in full force and effect.
[Remainder of page intentionally left blank.]
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment One to be
duly executed as of the date first above written.

                  VALOR COMMUNICATIONS GROUP, INC.
 
           
 
  By:   /s/ John J. Mueller           
 
      Name:   John J. Mueller 
 
           
 
      Title:   President 
 
           

     
ACCEPTANCE:
   
/s/ Cindy Nash 
   
 
Participant
   

 